Citation Nr: 1732974	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left shoulder strain.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1997 to August 2001 and from February 2002 to December 2007.  He also had a period of active duty for training from February 1996 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue on appeal was last before the Board in March 2017 when it was remanded for additional evidentiary development.  Also before the Board in March 2017 was a claim of entitlement to an increased rating for low back strain.  The Board denied that claim in March 2017.  The issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board's March 2017 remand directed the RO to schedule the Veteran for a VA examination.  The remand instructions further provided that, after the development has been completed, the RO was to readjudicate the claim and issue the Veteran and his representative a supplemental statement of the case.  The Veteran failed to report for a VA examination.  It is not apparent if the Veteran actually received notification of the scheduled examination.  Even if the Veteran received notification and failed to report, the RO has not readjudicated the claim nor has it issued a supplemental statement of the case as directed by the Board in its March 2017 remand, was issued. 

The Veteran's representative has not waived this right.  In fact, in an Informal Hearing Presentation dated June 29, 2017, the Veteran's representative argued that all the provisions of the Board's March 2017 order were not complied with.  This statement indicates that further action is required. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim (increased ratings for left shoulder strain) and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran was provided with proper notification of the VA examination referenced in the March 2017 VBMS entry.  If not, reschedule the Veteran for the pertinent examination and provide proper notification.  

2.  If it is determined that the Veteran received proper notification of the scheduled VA examination and failed to report without good cause, or if the Veteran appears for the required examination, readjudicate the Veteran's claim for entitlement to an initial rating in excess of 20 percent for left shoulder strain. 

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




